DETAILED ACTION
	This Office Action is in response to the amendment filed on January 4, 2022. Claims 1, 2, 4 - 8, and 10 - 12 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on January 4, 2022 has been entered and considered by the examiner. Based on the amendments to the claims to overcome the 112 rejections and incorporating the subject matter considered allowable in the previous Office Action, all objections and rejections have been withdrawn.

Allowable Subject Matter
Claims 1, 2, 4 - 8, and 10 - 12 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1: The prior art of Minemura et al. (JP 2014203359A) discloses a series of tasks provided in a Gantt chart, in which the time sequence of the tasks are adjusted to reduce the overload as certain are unable to be simultaneously performed, and Li et al. (“A Modeling Approach to Analyze Variability of Remanufacturing Process Routing”) discloses the probability that a branch is taken and the amount of time to achieve the process to be performed using the taken branch, as well as the probability of a plurality of processes.
Additionally, the prior art of Umeda et al. (U.S. Patent 5,544,348) discloses bottlenecks in simulation with regarding simultaneous state-events.
While the prior art of record discloses their respective teachings, and while Li discloses Table II including the probability of a plurality of processes, but not the probability for each time slot for each process to be performed in Table II. Therefore, none of the references taken either alone or in combination with the prior art of record discloses a production plan supporting apparatus for supporting making of a production plan for a product, comprising:
“identify and display the time slot of the process which will become a bottleneck on a basis of the second model generated,
calculate a maximum value of the probability of existence of the work in each time slot of each process as maximum existence probability on the basis of the second model; and 
predict and display the time slot of the process which will become the bottleneck on a basis of the calculated maximum existence probability in each time slot of each process”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Claim 7: The prior art of Minemura et al. (JP 2014203359A) discloses a series of tasks provided in a Gantt chart, in which the time sequence of the tasks are adjusted to reduce the overload as certain are unable to be simultaneously performed, and Li et al. (“A Modeling Approach to Analyze Variability of Remanufacturing Process Routing”) discloses the probability that a branch is taken and the amount of time to achieve the process to be performed using the taken branch, as well as the probability of a plurality of processes.
Additionally, the prior art of Umeda et al. (U.S. Patent 5,544,348) discloses bottlenecks in simulation with regarding simultaneous state-events.
While the prior art of record discloses their respective teachings, and while Li discloses Table II including the probability of a plurality of processes, but not the probability for each time slot for each process to be performed in Table II. Therefore, none of the references taken either alone or in combination with the prior art of record discloses a production plan supporting method for supporting making of a production plan for a product, comprising:
“a second step of identifying and displaying the time slot of the process which will become a bottleneck on a basis of the generated second model,
wherein, in the second step:

the time slot of the process which will become the bottleneck is predicted and displayed on the basis of the calculated maximum existence probability in each time slot of each process”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
January 25, 2022